              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 19-CR-171-3-JPS
v.

JOVANTE WINSTON,
                                                                    ORDER
                     Defendant.


       On November 1, 2019, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count One of the Information.

(Docket #42). The parties appeared before Magistrate Judge William E.

Duffin on December 2, 2019 to conduct a plea colloquy pursuant to Federal

Rule of Criminal Procedure 11. (Docket #51). Defendant entered a plea of

guilty as to Count One of the Information. Id. After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #51 and #53).

       Thereafter,   Magistrate   Judge    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #53). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The    Court    has    considered       Magistrate   Judge   Duffin’s

recommendation and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #53) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
